—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
The injury to petitioner’s back was the result of physical exertion in the performance of his ordinary employment duties and not the consequence of an unexpected event. As such, the determination that petitioner’s injury did not constitute an accident within the meaning of Retirement and Social Security Law § 63 is supported by substantial evidence.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.